NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT


ALEX TORRES, DOC #T02261,                  )
                                           )
             Appellant,                    )
                                           )
v.                                         )          Case No. 2D18-1363
                                           )
STATE OF FLORIDA,                          )
                                           )
             Appellee.                     )
                                           )

Opinion filed November 22, 2019.

Appeal from the Circuit Court for
Hillsborough County; Kimberly K.
Fernandez, Judge.

Howard L. Dimmig, II, Public Defender,
and Richard Sanders, Assistant Public
Defender, Bartow, for Appellant.

Carolyn Snurkowski, Associate Deputy
Attorney General, Tallahassee, and
Donna S. Koch, Assistant Attorney
General, Tampa, for Appellee.



PER CURIAM

             Alex Torres appeals from his amended sentence for first-degree murder

rendered after he was resentenced pursuant to this court's mandate in Torres v. State,

159 So. 3d 164 (Fla. 2d DCA 2015). We affirm the amended sentence without
comment. We note, however, that the sentencing court orally pronounced that the

amended murder sentence would run concurrently with Mr. Torres's sentences for

several other offenses, but the written amended sentence states that the sentences for

those other offenses shall run consecutively to the murder sentence. We therefore

remand this matter with instructions for the sentencing court to render amended

sentences that conform to its oral pronouncement. See, e.g., Hios v. State, 586 So. 2d

510, 511 (Fla. 2d DCA 1991); Jones v. State, 575 So. 2d 309, 309 (Fla. 2d DCA 1991).

             Affirmed; remanded with instructions.


KELLY, SALARIO, and ATKINSON, JJ., Concur.




                                         -2-